

EXHIBIT 10.EE




REVISED CHANGE IN CONTROL AGREEMENT
TO BE EFFECTIVE JANUARY 1, 2023


This Agreement is entered into as of January 16, 2019 between Valley National
Bancorp and Valley National Bank (jointly, the “Company”) and _________________
(the “Executive”).
BACKGROUND
Whereas, the Company has adopted a new program for executive officers who have
Change in Control Agreements. The new program reduces the benefits payable under
many existing Change in Control Agreements with executives.
Whereas, the new program provides that the CEO is entitled to three times salary
and bonus, plus three times COBRA costs, with a net best tax provision;
executive officers with the title of Senior Executive Vice President are
entitled to two times salary and bonus, plus two times COBRA costs, with a net
best tax provision; and executive officers with the title of Executive Vice
President are entitled to two times salary and a pro-rata bonus, plus two times
COBRA costs, with a net best tax provision.
Whereas, the existing Change in Control Agreements provide for a three-year
evergreen term and, without the consent of the Executive, cannot be terminated
until the end of the existing three-year term.
Whereas, to transition to the new program, the Compensation and Human Resources
Committee of the Company determined that if the benefits under the new program
provide the Executive with reduced benefits, the Executive will be transitioned
to the new program with a revised agreement at the end of four years.
Whereas, the purpose of this Agreement is to provide the Executive with the new
agreement to be effective January 1, 2023 and to have the Executive agree that
the current Change in Control Agreement is no longer effective on or after
December 31, 2022.
Whereas, nothing in this Agreement or the new agreement prevents the Company,
prior to the change in control, from terminating the Executive at any time and
thus terminating the current or new Change in Control Agreement.
NOW THEREFORE, the Company and the Executive, each intending to be legally
bound, agree as follows:
1.
Current Change in Control Agreement. The Executive agrees that the Executive’s
present Change in Control Agreement will be cancelled and of no further force
and effect after December 31, 2022.

2.
New Change in Control Agreement. The Company and the Executive agree that the
new Change in Control Agreement annexed hereto will become effective on and
after January 1, 2023. The Company and the Executive agree to execute and have
executed the new



101452037.3
 
 




--------------------------------------------------------------------------------



EXHIBIT 10.EE




Change in Control Agreement annexed hereto now with a future effective date of
January 1, 2023.
3.
No Effect Prior to a Change in Control. Notwithstanding the Change in Control
Agreement, the Executive remains an at-will employee of the Company prior to a
Change in Control. As specified in the Agreement, this Agreement does not affect
any rights of the Company to terminate the Executive prior to a Change in
Control or any rights of the Executive granted in any other agreement or
contract or plan with the Company if the Executive is terminated prior to a
Change in Control. If the full-time employment of the Executive by the Company
is ended for any reason prior to a Change in Control, both the existing Change
in Control Agreement ending on December 31, 2022 and the new Change in Control
Agreement effective January 1, 2023, shall thereafter be of no force and effect.

IN WITNESS WHEREOF, Valley National Bank and Valley National Bancorp each have
caused this Agreement to be signed by their duly authorized representatives
pursuant to the authority of their Boards of Directors, and the Executive has
personally executed this Agreement, all as of the day and year first written
above.
ATTEST:
 
VALLEY NATIONAL BANCORP
 
 
By:
                                                  , Secretary
 
Gerald Korde, Chairman,


 
 
Compensation and Human Resources Committee
 
 
 
ATTEST:
 
VALLEY NATIONAL BANK
 
 
By:
                                                  , Secretary
 
Gerald Korde, Chairman,


 
 
Compensation and Human Resources Committee
 
 
 
WITNESS:
 
EXECUTIVE:
 
 
 





101452037.3
2
 

.